DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 4/19/2022.  Claims 1, 3-6, 8-11, 13-16, and 18-20 are pending in the case.  Claims 2 and 12 have been cancelled.  Claims 1, 11, and 20 are independent claims.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 13-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Marshall (US 2002/0116266 A1) in view of Nintendo (“Duck Hunt,” 1984, https://www.youtube.com/watch?v=J3sfsP9W048) and Hombert (US 2015/0091811 A1).

As to independent claim 1, Marshall teaches a method comprising:
while content is being presented by a client device (“The quality measure of individual Attention feature is designed to measure, rate and record the level of attention that the individual demonstrates during accumulation sessions, if applicable … the lack of activity may be appropriate and expected under the particular circumstances at the particular resource. For example, an individual may be presented with a large block of text or a video that contains no interactive component,” paragraph 0121 lines 1-4, 24-28), causing presentation of a prompt object on a display of the client device, the prompt object traversing a first path across the display (“the icon may be a moving icon in the first state for a pre-determined period of time, which stops in the second state, or it may be a stationary icon in the first state, which becomes a moving icon in the second state,” page 24 left column lines 25-28);
while the prompt object is traversing the first path across the display, detecting a user input at a current position of the prompt object along the first path (“the required response may be in the form of a variety of affirmative acts by the individual such as using a mouse to click on the icon,” page 24 left column lines 28-31);
determining an updated attention score that indicates a current attention level of a user of the client device based on the user input (“The system may track, measure and record the length of time between the point at which the prompt is first presented and the point at which a required form of response is actually received from the individual. That measured period of time may be employed as a factor in calculating the quality measure of individual attention of an individual,” page 23 right column lines 51-57);
determining a future time at which to present a subsequent prompt object based on the updated attention score (“The prompts may be provided automatically on a random basis, at fixed or varying intervals, or the prompts may be provided after a pre-selected period of time during which no activity is detected by the resource. It is recognized that the lack of detectable activity may indicate that the individual is not paying attention to the content being presented at a resource,” paragraph 0121 lines 14-20); and
causing presentation of the subsequent prompt object on the display of the client device at the future time (“The prompts may be provided automatically on a random basis, at fixed or varying intervals, or the prompts may be provided after a pre-selected period of time during which no activity is detected by the resource. It is recognized that the lack of detectable activity may indicate that the individual is not paying attention to the content being presented at a resource,” paragraph 0121 lines 14-20).
Marshall does not appear to expressly teach a method wherein the prompt object starts from a first entry point.
Nintendo teaches a method comprising:
while content is being presented by a client device (00:12 Round 1 Opening – note grass, trees, and sky), causing presentation of a prompt object on a display of the client device, the prompt object starting from a first entry point (00:14 Round 1 Duck 1 Entry (Left)) and traversing a first path across the display (00:15 Round 1 Duck 1 Path (NorthNorthWest));
while the prompt object is traversing the first path across the display, detecting a user input at a current position of the prompt object along the first path (00:16 Round 1 Duck 1 Hit); and
determining a level of a user of the client device based on the user input (00:18 Round 1 Duck 1 Hit Score – note that the meter at the bottom center of the screen has updated the leftmost indicator from flashing white to solid red).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the prompt object of Marshall to comprise the entry point of Nintendo.  One would have been motivated to make such a combination to avoid obscuring any portion of the content while the prompt object is not in use.
Marshall/Nintendo does not appear to expressly teach a method wherein the prompt object traverses a first portion of the first path at a first speed and the prompt object traverses a second portion of the first path at a second speed that is different than the first speed, the first path including at least one curve.
Hombert teaches a method wherein the prompt object traverses a first portion of the first path at a first speed and the prompt object traverses a second portion of the first path at a second speed that is different than the first speed, the first path including at least one curve (“The image path may be, for example, straight, curved, or angled. The rate of change of position of the object may be constant or varying over the time interval,” paragraph 0021 lines 3-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the path of Marshall/Nintendo to comprise the path of Hombert.  One would have been motivated to make such a combination such that “various levels of attention may be required of the user to enable the user to track the moving object” (Hombert paragraph 0021 lines 7-9).
Marshall/Nintendo does not appear to expressly teach a method comprising detecting a user input at a point on the display that is within a threshold distance of a current position of the prompt object.
Hombert teaches a method comprising detecting a user input at a point on the display that is within a threshold distance of a current position of the prompt object (“the path tracking accuracy may be determined by measuring the distance from a user touch position to an image position during the time period. A binary input may be determined by comparing the distance to a threshold distance,” paragraph 0035 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting of Marshall/Nintendo to comprise the threshold distance of Hombert.  One would have been motivated to make such a combination to allow for a reasonable amount of error in the user’s aim.

As to dependent claim 3, the rejection of claim 1 is incorporated.  Marshall/Nintendo/Hombert further teaches a method wherein the first entry point is determined at random using a random entry point generation algorithm (See Nintendo 00:14 (Left), 00:20a (Right), 00:25a (Left), 00:30 (Left), 00:35 (Right) – the game cannot allow the user to predict the entry point because that would be too easy).

As to dependent claim 4, the rejection of claim 1 is incorporated.  Marshall/Nintendo/Hombert further teaches a method wherein the subsequent prompt object starts from a second entry point (Nintendo 00:20a Round 1 Duck 2 Entry (Right)) and traverses a second path across the display (Nintendo 00:20b Round 1 Duck 2 Path (NorthWest)), the second entry point being different than the first entry point (Nintendo 00:14 Round 1 Duck 1 Entry (Left)) and the second path being different than the first path (Nintendo 00:15 Round 1 Duck 1 Path (NorthNorthWest)).

As to dependent claim 5, the rejection of claim 4 is incorporated.  Marshall/Nintendo/Hombert further teaches a method comprising:
while the subsequent prompt object is traversing the second path across the display (Nintendo 00:20b Round 1 Duck 2 Path (NorthWest)), detecting a second user input at a second point on the display that is within a threshold distance of a current position (“a position where a target was displayed just before or around the periphery thereof,” Hombert column 1 lines 60-62) of the subsequent prompt object along the second path (Nintendo 00:20c Round 1 Duck 2 Hit); and
determining an updated attention (“The system may track, measure and record the length of time between the point at which the prompt is first presented and the point at which a required form of response is actually received from the individual. That measured period of time may be employed as a factor in calculating the quality measure of individual attention of an individual,” Marshall page 23 right column lines 51-57) level of the user based on the second user input (Nintendo 00:23 Round 1 Duck 2 Hit Score – note that the meter at the bottom center of the screen has updated the second indicator from flashing white to solid red).

As to dependent claim 6, the rejection of claim 4 is incorporated.  Marshall/Nintendo/Hombert further teaches a method comprising:
determining that a timeout occurred in relation to the subsequent prompt object based on a threshold period of time having elapsed without detecting a user input (“the icon may indicate a warning that the time within which to meet the applicable response requirements to displayed prompts is about to expire,” Marshall page 23 right column lines 37-39) within the threshold distance of the subsequent prompt object (“a position where a target was displayed just before or around the periphery thereof,” Hombert column 1 lines 60-62) as it traversed along the second path (Nintendo 00:20c Round 1 Duck 2 Hit); and
determining an updated attention level of the user based on occurrence of the timeout (“The calculated number of time points that the individual is determined to have earned as a result of an accumulation session may depend on whether the accumulation session is terminated due to the failure by an individual to respond to a prompt within the time required to do so,” Marshall paragraph 0122 lines 6-11).

As to dependent claim 8, the rejection of claim 4 is incorporated.  Marshall/Nintendo/Hombert further teaches a method wherein the first path and the second path conform to a defined set of path rules (Nintendo – each path follows a straight line until it hits the edge of the blue sky rectangle and bounces in a new direction, see e.g. 13:18 - 13:21 Round 13 Duck 7), the defined set of path rules defining at least a first region of the display through which a generated path is to overlap (Nintendo – each path stays within the blue sky rectangle, see e.g. 13:18 - 13:21 Round 13 Duck 7).

As to dependent claim 9, the rejection of claim 1 is incorporated.  Marshall/Nintendo/Hombert further teaches a method wherein determining the current attention level of the user comprises:
determining, based on the user input and historical user inputs of the user to previously presented prompt objects, a successful response rate of the user to presented prompt objects (Nintendo 13:39 Round 13 Overall Score – note that the meter at the bottom center of the screen shows that duck 7 was missed); and
determining the current attention level of the user based on the successful response rate of the user (“The quality measure of individual Attention feature is designed to measure, rate and record the level of attention that the individual demonstrates during accumulation sessions, if applicable,” Marshall paragraph 0121 lines 1-4).

As to dependent claim 10, the rejection of claim 9 is incorporated.  Marshall/Nintendo/Hombert further teaches a method wherein determining the successful response rate of the user comprises: determining a subset of historical user inputs of the user that fall within a specified period of time, wherein the successful response rate of the user is determined based on the subset of historical user inputs (Nintendo 13:39 Round 13 Overall Score – note that the meter at the bottom center of the screen shows the successful response rate for only round 13).

As to independent claim 11, Marshall teaches a system comprising:
one or more computer processors (“The processors may be any suitable processors,” paragraph 0033 lines 20-21); and
one or more computer-readable mediums storing instructions (“The computer software is stored on a storage medium, which may include, by way of example, fixed disk, CD-ROM, magnetic tape and optical disks,” paragraph 0033 lines 13-16) that, when executed by the one or more computer processors, cause the system to perform operations comprising:
while content is being presented by a client device (“The quality measure of individual Attention feature is designed to measure, rate and record the level of attention that the individual demonstrates during accumulation sessions, if applicable … the lack of activity may be appropriate and expected under the particular circumstances at the particular resource. For example, an individual may be presented with a large block of text or a video that contains no interactive component,” paragraph 0121 lines 1-4, 24-28), causing presentation of a prompt object on a display of the client device, the prompt object traversing a first path across the display (“the icon may be a moving icon in the first state for a pre-determined period of time, which stops in the second state, or it may be a stationary icon in the first state, which becomes a moving icon in the second state,” page 24 left column lines 25-28);
while the prompt object is traversing the first path across the display, detecting a user input at a current position of the prompt object along the first path (“the required response may be in the form of a variety of affirmative acts by the individual such as using a mouse to click on the icon,” page 24 left column lines 28-31);
determining an updated attention score that indicates a current attention level of a user of the client device based on the user input (“The system may track, measure and record the length of time between the point at which the prompt is first presented and the point at which a required form of response is actually received from the individual. That measured period of time may be employed as a factor in calculating the quality measure of individual attention of an individual,” page 23 right column lines 51-57);
determining a future time at which to present a subsequent prompt object based on the updated attention score (“The prompts may be provided automatically on a random basis, at fixed or varying intervals, or the prompts may be provided after a pre-selected period of time during which no activity is detected by the resource. It is recognized that the lack of detectable activity may indicate that the individual is not paying attention to the content being presented at a resource,” paragraph 0121 lines 14-20); and
causing presentation of the subsequent prompt object on the display of the client device at the future time (“The prompts may be provided automatically on a random basis, at fixed or varying intervals, or the prompts may be provided after a pre-selected period of time during which no activity is detected by the resource. It is recognized that the lack of detectable activity may indicate that the individual is not paying attention to the content being presented at a resource,” paragraph 0121 lines 14-20)
Marshall does not appear to expressly teach a system wherein the prompt object starts from a first entry point.
Nintendo teaches a system comprising instructions for:
while content is being presented by a client device (00:12 Round 1 Opening – note grass, trees, and sky), causing presentation of a prompt object on a display of the client device, the prompt object starting from a first entry point (00:14 Round 1 Duck 1 Entry (Left)) and traversing a first path across the display (00:15 Round 1 Duck 1 Path (NorthNorthWest));
while the prompt object is traversing the first path across the display, detecting a user input at a current position of the prompt object along the first path (00:16 Round 1 Duck 1 Hit); and
determining a level of a user of the client device based on the user input (00:18 Round 1 Duck 1 Hit Score – note that the meter at the bottom center of the screen has updated the leftmost indicator from flashing white to solid red).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the prompt object of Marshall to comprise the entry point of Nintendo.  One would have been motivated to make such a combination to avoid obscuring any portion of the content while the prompt object is not in use.
Marshall/Nintendo does not appear to expressly teach a system wherein the prompt object traverses a first portion of the first path at a first speed and the prompt object traverses a second portion of the first path at a second speed that is different than the first speed, the first path including at least one curve.
Hombert teaches a system wherein the prompt object traverses a first portion of the first path at a first speed and the prompt object traverses a second portion of the first path at a second speed that is different than the first speed, the first path including at least one curve (“The image path may be, for example, straight, curved, or angled. The rate of change of position of the object may be constant or varying over the time interval,” paragraph 0021 lines 3-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the path of Marshall/Nintendo to comprise the path of Hombert.  One would have been motivated to make such a combination such that “various levels of attention may be required of the user to enable the user to track the moving object” (Hombert paragraph 0021 lines 7-9).
Marshall/Nintendo does not appear to expressly teach a system comprising instructions for detecting a user input at a point on the display that is within a threshold distance of a current position of the prompt object.
Hombert teaches a system comprising instructions for detecting a user input at a point on the display that is within a threshold distance of a current position of the prompt object (“the path tracking accuracy may be determined by measuring the distance from a user touch position to an image position during the time period. A binary input may be determined by comparing the distance to a threshold distance,” paragraph 0035 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting of Marshall/Nintendo to comprise the threshold distance of Hombert.  One would have been motivated to make such a combination to allow for a reasonable amount of error in the user’s aim.

As to dependent claim 13, the rejection of claim 11 is incorporated.  Marshall/Nintendo/Hombert further teaches a system wherein the first entry point is determined at random using a random entry point generation algorithm (See Nintendo 00:14 (Left), 00:20a (Right), 00:25a (Left), 00:30 (Left), 00:35 (Right) – the game cannot allow the user to predict the entry point because that would be too easy).

As to dependent claim 14, the rejection of claim 11 is incorporated.  Marshall/Nintendo/Hombert further teaches a system wherein the subsequent prompt object starts from a second entry point (Nintendo 00:20a Round 1 Duck 2 Entry (Right)) and traverses a second path across the display (Nintendo 00:20b Round 1 Duck 2 Path (NorthWest)), the second entry point being different than the first entry point (Nintendo 00:14 Round 1 Duck 1 Entry (Left)) and the second path being different than the first path (Nintendo 00:15 Round 1 Duck 1 Path (NorthNorthWest)).

As to dependent claim 15, the rejection of claim 14 is incorporated.  Marshall/Nintendo/Hombert further teaches a system comprising operations for:
while the subsequent prompt object is traversing the second path across the display (Nintendo 00:20b Round 1 Duck 2 Path (NorthWest)), detecting a second user input at a second point on the display that is within a threshold distance of a current position (“a position where a target was displayed just before or around the periphery thereof,” Hombert column 1 lines 60-62) of the subsequent prompt object along the second path (Nintendo 00:20c Round 1 Duck 2 Hit); and
determining an updated attention (“The system may track, measure and record the length of time between the point at which the prompt is first presented and the point at which a required form of response is actually received from the individual. That measured period of time may be employed as a factor in calculating the quality measure of individual attention of an individual,” Marshall page 23 right column lines 51-57) level of the user based on the second user input (Nintendo 00:23 Round 1 Duck 2 Hit Score – note that the meter at the bottom center of the screen has updated the second indicator from flashing white to solid red).

As to dependent claim 16, the rejection of claim 14 is incorporated.  Marshall/Nintendo/Hombert further teaches a system comprising operations for:
determining that a timeout occurred in relation to the subsequent prompt object based on a threshold period of time having elapsed without detecting a user input (“the icon may indicate a warning that the time within which to meet the applicable response requirements to displayed prompts is about to expire,” Marshall page 23 right column lines 37-39) within the threshold distance of the subsequent prompt object (“a position where a target was displayed just before or around the periphery thereof,” Hombert column 1 lines 60-62) as it traversed along the second path (Nintendo 00:20c Round 1 Duck 2 Hit); and
determining an updated attention level of the user based on occurrence of the timeout (“The calculated number of time points that the individual is determined to have earned as a result of an accumulation session may depend on whether the accumulation session is terminated due to the failure by an individual to respond to a prompt within the time required to do so,” Marshall paragraph 0122 lines 6-11).

As to dependent claim 18, the rejection of claim 14 is incorporated.  Marshall/Nintendo/Hombert further teaches a system wherein the first path and the second path conform to a defined set of path rules (Nintendo – each path follows a straight line until it hits the edge of the blue sky rectangle and bounces in a new direction, see e.g. 13:18 - 13:21 Round 13 Duck 7), the defined set of path rules defining at least a first region of the display through which a generated path is to overlap (Nintendo – each path stays within the blue sky rectangle, see e.g. 13:18 - 13:21 Round 13 Duck 7).

As to dependent claim 19, the rejection of claim 11 is incorporated.  Marshall/Nintendo/Hombert further teaches a system wherein determining the current attention level of the user comprises:
determining, based on the user input and historical user inputs of the user to previously presented prompt objects, a successful response rate of the user to presented prompt objects (Nintendo 13:39 Round 13 Overall Score – note that the meter at the bottom center of the screen shows that duck 7 was missed); and
determining the current attention level of the user based on the successful response rate of the user (“The quality measure of individual Attention feature is designed to measure, rate and record the level of attention that the individual demonstrates during accumulation sessions, if applicable,” Marshall paragraph 0121 lines 1-4).

As to independent claim 20, Marshall teaches a non-transitory computer-readable medium storing instructions (“The computer software is stored on a storage medium, which may include, by way of example, fixed disk, CD-ROM, magnetic tape and optical disks,” paragraph 0033 lines 13-16) that, when executed by one or more computer processors of one or more computing devices, cause the one or more computing devices to perform operations comprising:
while content is being presented by a client device (“The quality measure of individual Attention feature is designed to measure, rate and record the level of attention that the individual demonstrates during accumulation sessions, if applicable … the lack of activity may be appropriate and expected under the particular circumstances at the particular resource. For example, an individual may be presented with a large block of text or a video that contains no interactive component,” paragraph 0121 lines 1-4, 24-28), causing presentation of a prompt object on a display of the client device, the prompt object traversing a first path across the display (“the icon may be a moving icon in the first state for a pre-determined period of time, which stops in the second state, or it may be a stationary icon in the first state, which becomes a moving icon in the second state,” page 24 left column lines 25-28);
while the prompt object is traversing the first path across the display, detecting a user input at a current position of the prompt object along the first path (“the required response may be in the form of a variety of affirmative acts by the individual such as using a mouse to click on the icon,” page 24 left column lines 28-31);
determining an updated attention score that indicates a current attention level of a user of the client device based on the user input (“The system may track, measure and record the length of time between the point at which the prompt is first presented and the point at which a required form of response is actually received from the individual. That measured period of time may be employed as a factor in calculating the quality measure of individual attention of an individual,” page 23 right column lines 51-57);
determining a future time at which to present a subsequent prompt object based on the updated attention score (“The prompts may be provided automatically on a random basis, at fixed or varying intervals, or the prompts may be provided after a pre-selected period of time during which no activity is detected by the resource. It is recognized that the lack of detectable activity may indicate that the individual is not paying attention to the content being presented at a resource,” paragraph 0121 lines 14-20); and
causing presentation of the subsequent prompt object on the display of the client device at the future time (“The prompts may be provided automatically on a random basis, at fixed or varying intervals, or the prompts may be provided after a pre-selected period of time during which no activity is detected by the resource. It is recognized that the lack of detectable activity may indicate that the individual is not paying attention to the content being presented at a resource,” paragraph 0121 lines 14-20)
Marshall does not appear to expressly teach a medium wherein the prompt object starts from a first entry point.
Nintendo teaches a medium comprising instructions for:
while content is being presented by a client device (00:12 Round 1 Opening – note grass, trees, and sky), causing presentation of a prompt object on a display of the client device, the prompt object starting from a first entry point (00:14 Round 1 Duck 1 Entry (Left)) and traversing a first path across the display (00:15 Round 1 Duck 1 Path (NorthNorthWest));
while the prompt object is traversing the first path across the display, detecting a user input at a current position of the prompt object along the first path (00:16 Round 1 Duck 1 Hit); and
determining a level of a user of the client device based on the user input (00:18 Round 1 Duck 1 Hit Score – note that the meter at the bottom center of the screen has updated the leftmost indicator from flashing white to solid red).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the prompt object of Marshall to comprise the entry point of Nintendo.  One would have been motivated to make such a combination to avoid obscuring any portion of the content while the prompt object is not in use.
Marshall/Nintendo does not appear to expressly teach a medium wherein the prompt object traverses a first portion of the first path at a first speed and the prompt object traverses a second portion of the first path at a second speed that is different than the first speed, the first path including at least one curve.
Hombert teaches a medium wherein the prompt object traverses a first portion of the first path at a first speed and the prompt object traverses a second portion of the first path at a second speed that is different than the first speed, the first path including at least one curve (“The image path may be, for example, straight, curved, or angled. The rate of change of position of the object may be constant or varying over the time interval,” paragraph 0021 lines 3-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the path of Marshall/Nintendo to comprise the path of Hombert.  One would have been motivated to make such a combination such that “various levels of attention may be required of the user to enable the user to track the moving object” (Hombert paragraph 0021 lines 7-9).
Marshall/Nintendo does not appear to expressly teach a medium comprising instructions for detecting a user input at a point on the display that is within a threshold distance of a current position of the prompt object.
Hombert teaches a medium comprising instructions for detecting a user input at a point on the display that is within a threshold distance of a current position of the prompt object (“the path tracking accuracy may be determined by measuring the distance from a user touch position to an image position during the time period. A binary input may be determined by comparing the distance to a threshold distance,” paragraph 0035 lines 1-5).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the detecting of Marshall/Nintendo to comprise the threshold distance of Hombert.  One would have been motivated to make such a combination to allow for a reasonable amount of error in the user’s aim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2018/0271364 A1 disclosing a target following a curved path at a variable speed
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145